 


 HR 5195 ENR: To provide additional visas for the Afghan Special Immigrant Visa Program, and for other purposes.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Thirteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and fourteen 
H. R. 5195 
 
AN ACT 
To provide additional visas for the Afghan Special Immigrant Visa Program, and for other purposes. 
 
 
1.Extension of Afghan special immigrant programSection 602(b)(3) of the Afghan Allies Protection Act of 2009 (8 U.S.C. 1101 note) is amended by adding at the end the following: 
 
(E)Special rule for end of calendar year 2014 
(i)In generalDuring the period beginning on the date of the enactment of this subparagraph and ending on December 31, 2014, an additional 1,000 principal aliens may be provided special immigrant status under this section. For purposes of status provided under this subparagraph— 
(I)the period during which an alien must have been employed in accordance with paragraph (2)(A)(ii) must terminate on or before December 31, 2014;  
(II)the principal alien seeking special immigrant status under this subparagraph shall apply to the Chief of Mission in accordance with paragraph (2)(D) not later than December 31, 2014; and  
(III)the authority to provide such status shall terminate on December 31, 2014.  
(ii)ConstructionClause (i) shall not be construed to affect the authority, numerical limitations, or terms for provision of status, under subparagraph (D)..  
2.Temporary fee increase for certain consular services 
(a)In generalNotwithstanding any other provision of law, the Secretary of State, not later than January 1, 2015, shall increase the fee or surcharge authorized under section 140(a) of the Foreign Relations Authorization Act, Fiscal Years 1994 and 1995 (Public Law 103–236; 8 U.S.C. 1351 note) by $1.00 for processing machine-readable nonimmigrant visas and machine-readable combined border crossing identification cards and nonimmigrant visas. 
(b)Deposit of amountsNotwithstanding section 140(a)(2) of the Foreign Relations Authorization Act, Fiscal Years 1994 and 1995 (Public Law 103–236; 8 U.S.C. 1351 note), the additional amount collected pursuant the fee increase authorized under subsection (a) shall be deposited in the general fund of the Treasury. 
(c)Sunset provisionThe fee increase authorized under subsection (a) shall terminate on the date that is 5.5 years after the first date on which such increased fee is collected. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
